Citation Nr: 0336421	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-21 119 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1953, and from February 1954 to February 1956.  He 
was held as a prisoner of war by the Democratic People's 
Republic of Korea from December 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denying entitlement of the 
veteran to an increased rating for his service-connected 
post-traumatic stress disorder (PTSD) and special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or being housebound.  


REMAND

In a letter, dated April 24, 2002, the RO notified the 
veteran about his rights in the VA's claim process, including 
those particular to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
VCAA significantly added to the statutory law concerning the 
VA's duties when processing claims for VA benefits by 
redefining the obligations of VA with respect to its duty to 
assist, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the April 2002 letter, the RO attempted to afford the 
veteran appropriate "Quartuccio sufficient" notice of what 
evidence was needed to substantiate his claims.  Alas, he was 
primarily advised of the criteria for entitlement to 
increased VA benefits due to the need for regular aid and 
attendance or being housebound.  Notice was not provided as 
to what specific evidence was need to substantiate his 
increased rating claim , to particularly include what 
specific evidence VA would secure, and what specific evidence 
the appellant was responsible for securing and submitting.  
Further development is therefore in order.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran was also informed in April 2002 that he had to 
respond by May 24, 2002, with additional pertinent evidence 
and information or the claim would be decided based on the 
then-current record.  In Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA), the United States Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 3.159(b)(1) (2003), which authorized VA to enter a decision 
if a response to a "VCAA notice" letter was not filed with 
VA within 30 days, was invalid as contrary to the provisions 
of 38 U.S.C.A. § 5103(a) (West 2002).  As such, remand is 
required for § 5103 compliance regarding the claims herein at 
issue.

Finally, it is noted that the veteran's spouse has indicated 
during the appeal period that the veteran received medical 
treatment at the VA Medical Center in San Diego, California, 
during a short period of residence during 2001.  
Unfortunately, such records are not now on file and attempts 
to obtain same are required for compliance with the VCAA.  In 
addition, the veteran argues that the RO has not afforded him 
appropriate medical examinations in conjunction with his 
claim for increase for PTSD or SMC for aid and attendance or 
housebound benefits.  Based on the evidence presented, 
including the statements of the veteran's spouse as to his 
psychiatric difficulties and their resultant effects, it is 
concluded that VA examinations are in order.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to a schedular 
and/or extraschedular rating in excess of 
70 percent for PTSD, and SMC due to the 
need for regular aid and attendance or 
being housebound.  As part of such 
actions, the RO must advise the veteran 
of the specific information and evidence 
needed to substantiate his claims, notice 
in writing of what specific evidence must 
be obtained by him and precisely what 
specific evidence will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claims.  
Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, or 
until he waives in writing the remaining 
term.  Inform him that submitting 
additional evidence is insufficient to 
waive the one-year waiting period.  
Further, regardless whether the veteran 
submits additional evidence or argument 
in support of his claims, if he desires 
to expedite Board review of his claim, he 
must specifically waive in writing any 
remaining response time.  

2.  The RO should obtain any and all 
records of medical treatment regarding 
the veteran's PTSD at VA medical 
facilities, including those in 
Clarksburg, West Virginia; San Diego, 
California; and Pittsburgh, Pennsylvania, 
during the period from January 2001 to 
the present.  Such records, once 
obtained, must then be added to the 
claims folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining whether his 
service-connected disabilities require 
the regular aid attendance of another 
person or render him housebound.  The 
claims folder must be made available to 
the examiner for review and such examiner 
must reference in his/her report whether 
in fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

Considering only the veteran's service 
connected disorders, the examiner must 
answer each of the following:

(a)  Due to the service 
connected disorders alone, is 
the veteran blind or so nearly 
blind as to have corrected 
visual acuity of 5/200 or less, 
in both eyes, or concentric 
contraction of the visual field 
to 5 degrees or less?

(b)  Do the service connected 
disorders alone cause the 
veteran to be a patient in a 
nursing home because of mental 
or physical incapacity?

(c)  Due to the service 
connected disorders alone is 
the veteran unable to dress or 
undress himself?

(d)  Due to the service 
connected disorders alone is 
the veteran able to keep 
himself ordinarily clean and 
presentable?

(e)  Due to the service 
connected disorders alone is 
there a frequent need of 
adjustment of any special 
prosthetic or orthopedic 
appliances which by reason of 
the particular disability 
cannot be done without aid 
(this does will not include the 
adjustment of appliances which 
normal persons would be unable 
to adjust without aid, such as 
supports, belts, lacing at the 
back etc.)?

(f)  Due to the service 
connected disorders alone is 
the veteran unable to feed 
himself through a loss of 
coordination of upper 
extremities or through extreme 
weakness?

(g)  Due to the service 
connected disorders alone is 
the veteran unable to attend to 
the wants of nature?

(h)  Due to the service 
connected disorders alone is 
there incapacity, physical or 
mental, which requires care or 
assistance on a regular basis 
to protect the veteran from 
hazards or dangers incident to 
his daily environment? 

(i)  Due to the service 
connected disorders alone is 
the veteran bedridden, that is, 
does he have disablement 
through its essential character 
that actually requires that he 
remain in bed?  The fact that 
claimant has voluntarily taken 
to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the 
day to promote convalescence or 
cure does not suffice.  

4.  The veteran must also be afforded a 
VA psychiatric examination for the 
purpose of determining the nature and 
severity of his service-connected PTSD.  
The claims folder must be made available 
to the examiner for review and such 
examiner must reference in his/her report 
whether in fact the claims folder was 
reviewed.  Such examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric or other entity.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
veteran's service-connected PTSD, 
including a score on the Global 
Assessment of Functioning Score based 
solely on PTSD, along with an explanation 
of the significance of the assigned 
score.  

The examining psychiatrist must opine 
whether there present or absent total 
occupational and social impairment, due 
to such symptoms as a gross impairment in 
thought processes and communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation as to time or place; 
memory loss for names of close relatives, 
own occupation, or own name. 

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such report(s) for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to a 
schedular and/or extraschedular rating in 
excess of 70 percent for PTSD, and SMC 
due to the need for regular aid and 
attendance or being housebound, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be 


drawn regarding the final disposition of the claims in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




